17 N.Y.3d 854 (2011)
2011 NY Slip Op 84321
954 N.E.2d 1175
930 N.Y.S.2d 549
In the Matter of the Arbitration Between BUFFALO PROFESSIONAL FIREFIGHTERS ASSOCIATION, INC., IAFF LOCAL 282, Respondent, and
CITY OF BUFFALO, Appellant.
Motion No: 2011-760
Court of Appeals of New York.
Submitted July 11, 2011.
Decided September 22, 2011.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution.